In an action to recover rent due under a lease, the defendant appeals, by permission, from an order of the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts, dated July 6, 1995, which affirmed a judgment of the Justice Court of the Town of Bedford (Sirignano, J.), entered January 6, 1994, awarding the plaintiffs the principal sum of $1,200. Justice Luciano has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the order is affirmed, with costs.
The Justice Court and the Appellate Term did not err in holding that the lease was enforceable.
We have examined the defendant’s remaining contentions and find them to be without merit. Altman, J. P., Goldstein, McGinity and Luciano, JJ., concur.